UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6627


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELAN CHRISTOPHER LEWIS, a/k/a Jamal Xavier Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.       John A. Gibney, Jr.,
District Judge. (3:94-cr-00094-JAG-1; 3:13-cv-00410-JAG)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elan Christopher Lewis seeks to appeal the district

court’s     orders       dismissing         his      “Motion        for     Leave      to      File

‘Relation Back Amendment’ and/or ‘Supplemental Pleading’” as a

successive       28    U.S.C.       § 2255      (2012)       motion       and     denying       his

subsequent Fed. R. Civ. P. 59(e) motion.                             The orders are not

appealable       unless        a    circuit         justice     or        judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will     not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable           jurists    would        find       that     the

district       court’s      assessment       of      the    constitutional            claims    is

debatable      or     wrong.        Slack    v.      McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Lewis has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

                                                2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3